Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s election without traverse of Group 2, Claims 19-23 and new Claims 34-36 in the reply filed on May 7, 2021 is acknowledged.
Species elections include PREX3 K400fs and SEQ ID NO: 1 conjugated to SEQ ID NO: 2 (by amendment).
Claims 14-36 are currently pending. The Examiner has withdrawn Claims 14-18, 20, and 24-33 from further consideration because these claims are drawn to noon-elected subject matter. Claims 19, 21-23, and 34-36 are currently under examination.
Benefit of priority is to February 24, 2017.


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.
See the “http//:” at page 21. Review the entire specification for embedded hyperlinks.
 Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-23, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is grammatically incorrect. Applicants have amended Claim 19 such that the treatment is not specified in the preamble, and the composition to be administered is separated by the subject having a specified cancer. Claim 19 lists mutations in the PREX2 without providing a corresponding sequence identification number.
Claim 21 recites “an amino acid sequence of” SEQ ID NO: 1 and NO: 2, which renders the claim indefinite because one cannot know which amino acid sequence found in SEQ ID NO: 1 and 2 is being referred to. 
In Claim 35, it appears that the cancer should be metastatic.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21-23, and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Claims are drawn to a method for treating a subject having a cancer  which cancer cells expresses a mutated PREX2 by administering a therapeutic molecule conjugated to a targeting molecule which binds to the PREX2.The therapeutic molecule is disclosed to be GNMT (SEQ ID NO: 1) or HectH9 (SEQ ID NO: 2) or a host of cytotoxic drugs as listed on pages 13-16 of the specification. At page 18 (para. 2, and Claim 22), the therapeutic molecule is conjugated with a targeting molecule which exhibits binding affinity to the polypeptide expressed in cancer cells such as the PREX2 or mutated PREX2, which can be an antibody or an aptamer.
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary: There is no experimental evidence that an anti-PREX2 antibody (for example) conjugated to GNMT or HectH9 or any other 
	2) Amount of direction or guidance presented: As noted above, there are lists of therapeutic agents and the target protein that binds to PREX2 is stated to be an antibody or an aptamer.  No such target protein is specifically disclosed. Yet, is at page 25, at 1 the expression of GNMT, PREX2, and HectH9 within the cell shows that HectH9 or GNMT binds PREX2 and thus maybe potentially be the targeting molecule.
	3) Presence or absence of working examples: There are no working examples in which the conjugate has been made or has been administered and shown to be targeted to any cell within a body.
	4) Nature of the invention;	5) State of the prior art; 6) Relative skill of those in the art: The invention is complex and the prior art does not recognize the conjugation of a therapeutic agent to an anti-PREX2 antibody (for example), for the treatment of cancer.
	7) Predictability or unpredictability of the art: It is not predictable that an antibody such as an anti-PREX2 antibody conjugated to a therapeutic molecule can be administered to a subject having cancer and that the conjugate will pass into a cancer cell to bind to/target the PREX2 and treat the cancer.
	8) Breadth of the claims: The Claims are not particularly broad. The method is not shown or demonstrated either directly or indirectly to work such that one skilled in this art would conclude that the specifications teaches to make and use the claimed invention. 

	


Claims 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification teaches that the therapeutic protein is GNMT (SEQ ID NO: 1) OR HectH9 (SEQ ID NO: 2) OR a host of cytotoxic drugs as listed on pages 13-16 of the specification.  The specification does not teach that the therapeutic molecule is a fusion protein comprising GNMT (SEQ ID NO: 1) AND HectH9 (SEQ ID NO: 2). Applicants have pointed to [0079] for the basis of this new claim limitation, and the Examiner notes that the specification is does not provide paragraph numbering. Review of the published specification (which is not being examined) shows that [0079] is at page 25, at 1.4 of the instant specification.  This paragraph demonstrates that the expression of GNMT, PREX2, and HectH9 within the cell shows that HectH9 binds PREX2 more efficiently in the presence of GNMT and that the expression of HectH9 is associated with the GNMT mediated down-regulation of PREX2 expression. This 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656